[Cite as State ex rel. Walker v. Donnelly, 2014-Ohio-504.]




                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100512


                              STATE OF OHIO EX REL.,
                                ANTHONY WALKER
                                                             RELATOR

                                                       vs.

                         JUDGE MICHAEL DONNELLY
                                                             RESPONDENT



                                            JUDGMENT:
                                            WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 46927
                                             Order No. 471604

            RELEASED:             February 7, 2014
                                                       -i-
FOR RELATOR

Anthony Walker, Pro Se
Inmate No. A 250-265
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Anthony Walker has filed a complaint for a writ of mandamus. Walker

seeks an order from this court that requires Judge Michael Donnelly to render a ruling

with regard to a “request to invoke or enforce specific plea agreement” filed

in State v. Walker, Cuyahoga C.P. Nos. CR-268354 and CR-269956. For the

following reasons, we decline to issue a writ of mandamus on behalf of Walker.

       {¶2} Initially, we find that Walker has failed to comply with Loc.App.R.

45(B)(1)(a), which mandates that a complaint for a writ of mandamus must be supported

by a sworn affidavit that specifies the details of his claim for relief. State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 8th Dist. Cuyahoga No. 92826, 2009-Ohio-1612;

State ex rel. Santos v. McDonnell, 8th Dist. Cuyahoga No. 90659, 2008-Ohio-214; Turner

v. Russo, 8th Dist Cuyahoga No. 87852, 2006-Ohio-4490; Barry v. Galvin, 8th Dist.

Cuyahoga No. 85990, 2005-Ohio-2324.

       {¶3} In addition, Walker’s request for a writ of mandamus is moot. Attached to

Judge Donnelly’s motion for summary judgment are copies of journal entries, journalized

on October 21, 2013, which demonstrate that rulings have been rendered with regard to the

requests to invoke or enforce specific performance of plea. Thus, Walker is not entitled

to a writ of mandamus. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common

Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman,
6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

      {¶4} Accordingly, we grant Judge Donnelly’s motion for summary judgment.

Costs to Judge Donnelly. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶5} Writ denied.




PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR